DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This communication is in response to communications received on 3/29/22 and 4/20/22.  Claim(s) 1,3, 4, 8, 10, 12, 13, and 17 has/have been amended, claim(s) 2 and 11 is/are cancelled, and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1, 3-10, and 12-18 is/are pending and have been addressed below.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 3/29/22 and 4/20/22, with respect to rejections under 35 USC 112 for claim(s) 8 and 17 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 112 for claim(s) 8 and 17.

Applicant’s arguments, see applicant’s remarks, filed 3/29/22 and 4/20/22, with respect to rejections under 35 USC 101 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant’s arguments, see applicant’s remarks, filed 3/29/22 and 4/20/22, with respect to rejections under 35 USC 103 for claim(s) 1-18 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-10, and 12-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1 and 10, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 10 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to manage programs of a nonprofit organization.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving, from a customer, a service delivery name, a contact identifier, a service identifier, a date, and a quantity of service, wherein the service delivery name is a name of a service delivery instance for a service that is delivered to a client by a non-profit organization, the service identifier identifies the service of which progress is to be followed, the contact identifier identifies a person associated with the client a recipient, a manager, or a contributor of the service, the date includes a date at which the service is delivered, and the quantity of service is a value that indicates the quantity of service that is delivered at the date;
storing the service delivery name, the contact identifier, the service identifier, the date, and the quantity of service as field values of a record in a service delivery database object in a program management to form the service delivery instance, wherein the service delivery database object is a log of a plurality of services that are delivered to the client by the non-profit organization; and
generating, based at least in part on the service delivery instance, a report related to delivery of services for the client of the non-profit organization from a subset of the plurality of services in the log, the report to be displayed by a graphical user interface.
Claim 10: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include a computing device of a customer, datastore (claim(s) 1 and 10), a non-transitory machine-readable storage medium that provides instructions that, if executed by a processor in a program management system (claim(s) 10), datastore(s) (claim(s) 3-4 and 12-13), and computing device of a customer (claim(s) 4 and 13).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0026]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 3-9 and 12-18 add to or further define the abstract idea of claim(s) 1 and 10 with additional steps to a) to receive and store a program identifier, contact identifier, and first date as a program engagement instance, receive a stage value, second date, and third date, and further define program engagement instance and/or and/or b) further define service delivery instance, contact identifier identifies, service identifier, service delivery database object, field values.  These claim(s) do not recite additional elements beyond claim(s) 3-4 and 12-13 and those element(s) are addressed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 3-5, 8-9, 10, 12-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle (US 2016/0117643 A1) in view of Porter et al. (US 2011/0178817 A1) and Sutherland (US 2003/0028551 A1).

Regarding claim 1 and 10 (currently amended), Bittle teaches a computer implemented method in a program management system, the method comprising:
receiving, from a computing device of a customer system, a contact identifier, a second data wherein the second data of which progress is to be followed, the contact identifier identifies a person associated with the client that is a recipient, a manager, or a contributor of the service;
storing the data as field values of a record in a service delivery object in a program management datastore to form the service delivery instance, wherein the service delivery object is a log by the non-profit organization; and
generating, based at least in part on the data, a report related to data for the client of the non-profit organization, the report to be displayed by a graphical user interface [see at least [0033] receive log of hours (services) for an organization by a volunteer “When the user is onsite and beginning his community service hours, the user preferably presses on button 232. This will automatically keep time of the hours completed. Also, in a preferred embodiment, when the user presses on button 232 his GPS coordinates are recorded in addition to starting his time clock running. When the user is finished with his community service, he should press on button 232 again. This will stop the time tracked and it will also again record his GPS coordinates. The total time completed and the volunteer's GPS location at the start of his hours and at the end of his hours is automatically updated to the Volunteer's profile. Therefore, there is a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.”; [0015] non profit; [0018] receive contact person data including name thus contact identifier of a manager, or a contributor of the service; Fig. 12 and Fig. 14 and [0019] a report including data from organizations (Fig. 12 columns Contact Name and Organization name and Fig. 14 where person with organization name address hours and if it is verified) by a volunteer, thus the received data (from [0033]) is services as more than one organization can be received;
[0010] “Data is stored on the server computer 150 (FIG. 24) and may be downloaded onto the personal computing devices 151-153.”; Fig. 7 and [0017] “The user will then enter the number of hours completed for each organization as appropriate. He will also enter identifying information for each organization.”;
Fig. 12 and [0019] “This information can be then provided as official certificate 123 (FIG. 12) and given as proof that hours were completed and validated.” and Fig. 12 has columns Contact Name and Organization Name (client of the non-profit organization), Description and Comments; [0022] webpage displays the report (thus user interface); [0019, 0022] the report may include a subsection until data is verified].

Bittle teaches a report for work but doesn’t/don’t explicitly define what the description of Fig. 14 (person with organization name address hours and if it is verified) and Fig. 23 (second to last row of Fig. 23) entails such as completed tasks however Porter discloses
a service delivery name, a identifier, a service identifier, a date, and a quantity of service, wherein the service delivery name is a name of a service delivery instance for a service that is delivered to a client by a company, the service identifier identifies a service, the contact identifier identifies a person associated with the client that is a recipient, a manager, or a contributor of the service, the date includes a date at which the service is delivered, and the quantity of service is a value that indicates the quantity of service that is delivered at the date;
a record in a datastore and , wherein a log of a plurality of services that are delivered to the client by the company; and
generating, based at least in part on the service delivery instance, a report related to delivery of services for the client of the company from a subset of the plurality of services in the log [for the limitations above, see the following;
the service delivery limitation is interpreted based on broadest reasonable interpretation of instant specification [0036, 0059],
then see at least Fig. 7 and 9A and [0063] Fig 7 has ACCOUNT NUMBER (service delivery name for a log of services {“SUMMARY OF CHARGES”}) (“DISTILLED WATER”), PATIENT NAME (a identifier), DESCRIPTION (service identifier), BILL DATE (a date), QUANITY (quantity of service), “Your hospital bill” (a company), and item 99 (also see [0063]) a list of services delivered (performed);
[0058, 0070, 0037] data stream, database, or the like is used to generate patiently friendly billing statement; Figs. 7 and 9A and [0022-0024] patiently friendly billing statement; Fig. 7 and 9A and [0063] Fig 7 has item 99 (also see [0063]) a list of services delivered (performed);
Fig. 9A and [0067] shows a) a report based on some data in Fig. 7 and b) Account Number For Visit thus further emphasizing Account number of Fig. 7 is a log of services].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittle with Porter to include the limitation(s) above as disclosed by Porter.  Doing so would combine Bittle with Porter to produce a report with the detail information level of Porter (fig 7 and 9A) with the collected information of Bittle in order to produce a detailed readable report that would show “a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.” as described in Bittle [0033] and figure 14 and 23 and related text. [ see at least Porter Fig. 7 and 9A and [0063, 0066].
Furthermore, all of the claimed elements were known in the prior arts of Bittle and Porter and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Bittle in view of Porter teaches related tables, database, and databases (see Porter Figs. 7 and 9A and [0063, 0066] and [0058, 0070, 0037] ) and the “a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.” (see Bittle [0033] ) but doesn’t/don’t explicitly teach/explain how those objects are related as claimed, however Sutherland discloses
storing the data as field values of a record in a database object in a datastore, wherein the database object is data [see at least [0011] “a method for retrieving target objects stored in a relational database”; [0002, 0004] how data in a company’s relational databases or database is/are related “For example, consider a 3 level depth of related objects, on a root level query from application for 100 source objects for the related objects, each with a collection of 10 related objects, each with a collection of 10 other related objects. This requires 1+100+1000 or 1,101 database queries, and would be a performance hindrance to the application.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bittle in view of Porter with Sutherland to include the limitation(s) above as disclosed by Sutherland.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) by having an explicitly defined relationship between received data (database objects) [see at least Sutherland [0006, 0008] ].
Furthermore, all of the claimed elements were known in the prior arts of modified a) Bittle in view of Porter and b) Sutherland and c) one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 3 and 12 (currently amended), modified Bittle teaches the method of claim 1, as well as the service identifier identifies data, service delivery database object
and Bittle teaches wherein the contact identifier identifies a first record of a contact object in the program management datastore in the program management datastore [see at least Fig. 8 and [0018, 0033] computer record including contact identifier “The contact person enters indentifying information including his name, the organization name and his email address. The email address must match email address 73 (FIG. 7).”; ].

Modified Bittle doesn’t/don’t explicitly teach however Sutherland discloses
wherein the first identifier identifies a first record of a contact database object in the program management datastore and the second identifier identifies a second record of a service database object in the program management datastore and wherein the service delivery database object has a lookup relationship to the contact database object and to the service database object [see at least Figs 1A-2B and [0027, 0030-0031, 0033, 0011] database objects with relationships to each other “levels of relationships between object classes” such as “the collection of source objects having many-to-many relationships with the target objects”; [0002, 0004] how data in a company’s relational databases or database is/are related “For example, consider a 3 level depth of related objects, on a root level query from application for 100 source objects for the related objects, each with a collection of 10 related objects, each with a collection of 10 other related objects. This requires 1+100+1000 or 1,101 database queries, and would be a performance hindrance to the application.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Sutherland to include the limitation(s) above as disclosed by Sutherland.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) by having an explicitly defined relationship between received data (database objects) [see at least Sutherland [0006, 0008] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Sutherland and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4 and 13 (currently amended), modified Bittle teaches the method of claim 3, wherein the field values of the record are first field values of the first record, and the method further comprises:
receiving, from the computing device of the customer system, a program identifier that identifies a program of which progress is to be monitored, the contact identifier, and a first date that represents a date at which participant in the program starts; and
storing the program identifier, the contact identifier, and the first date as second field values of one or more second records of second database objects in the program management datastore to form a program engagement instance [see at least [0033] program identifier (data showing clicking of button 232), contact identifier (organization name), a first date (time started) “When the user is onsite and beginning his community service hours, the user preferably presses on button 232. This will automatically keep time of the hours completed. Also, in a preferred embodiment, when the user presses on button 232 his GPS coordinates are recorded in addition to starting his time clock running. When the user is finished with his community service, he should press on button 232 again. This will stop the time tracked and it will also again record his GPS coordinates. The total time completed and the volunteer's GPS location at the start of his hours and at the end of his hours is automatically updated to the Volunteer's profile. Therefore, there is a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.”].

Regarding claim 5 and 14, modified Bittle teaches the method of claim 4 further comprising: receiving a stage value associated with the program engagement instance, wherein the stage value indicates progress in the program [see at least Bittle “When the user is onsite and beginning his community service hours, the user preferably presses on button 232. This will automatically keep time of the hours completed. Also, in a preferred embodiment, when the user presses on button 232 his GPS coordinates are recorded in addition to starting his time clock running. When the user is finished with his community service, he should press on button 232 again. This will stop the time tracked and it will also again record his GPS coordinates. The total time completed and the volunteer's GPS location at the start of his hours and at the end of his hours is automatically updated to the Volunteer's profile. Therefore, there is a computer data record that documents and records that the volunteer was completing his hours for a specific length of time at a specific location.”].

Regarding claim 8 and 17 (currently amended), modified Bittle teaches the method of claim 7, further comprising: generating, based at least in part on the program engagement instance, a second report related to engagement of one or more clients in the program derived from a program cohort object that relates the clients across programs of the non-profit organization [see at least Bittle Fig. 14 and [0024] “Here the user can view shortened Summary chart 141 that Succinctly displays hours of community service completed for specific organizations. Verification information is also displayed.”; [0015] non profit].

Regarding claim 9 and 18, modified Bittle teaches the method of claim 4 as well as the program engagement instance.

Modified Bittle doesn’t/don’t explicitly teach/explain but Sutherland discloses wherein data is a record in a program engagement database object [see at least Figs 1A-2B and [0027, 0030-0031, 0033, 0011] “levels of relationships between object classes” such as “the collection of source objects having many-to-many relationships with the target objects”; [0004] “For example, consider a 3 level depth of related objects, on a root level query from application for 100 source objects for the related objects, each with a collection of 10 related objects, each with a collection of 10 other related objects. This requires 1+100+1000 or 1,101 database queries, and would be a performance hindrance to the application.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Sutherland to include the limitation(s) above as disclosed by Sutherland.  Doing so would help provide a better system for tracking and verifying community hours served such as the actual work completed (delivery of services) by having an explicitly defined relationship between received data (database objects) [see at least Sutherland [0006, 0008] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Bittle and Sutherland and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention..

Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittle in view of Porter and Sutherland as applied to claim(s) 4 above and further in view of Olds et al. (US 2020/0043055 A1).

Regarding claim 6 and 15, modified Bittle teaches the method of claim 4.

Modified Bittle doesn’t/don’t explicitly teach but Olds discloses further comprising: receiving a second date associated with the program engagement instance, wherein the second date indicates a date at which an application for participation in the program is received [see at least [0033] users can support a cause via money or otherwise including volunteering time; [0035, 0046] the system a) receives a volunteer opportunity from an organization and b) at step 208 automatically generates a message about the volunteer opportunity and sends the organization’s volunteer opportunity to potential volunteers; [0047] receive volunteer’s response to request and “The outcome record may further include … time of day sent , day of the week sent , and / or other suitable information .”; [0054] “The campaign record 400 includes … supporters 102 , donors 103 , other leads , and the like ) , and any suitable metadata 410 ( e.g., creation date ).”; [0059] “In the example , each person record may correspond to a respective individual … and any suitable metadata 510 ( e.g. , date joined , dates contributed , and the like )”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Olds to include the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Regarding claim 7 and 16, modified Bittle teaches the method of claim 4 further comprising: receiving a third data associated with the program engagement instance, wherein the third data indicates data at which the client ends the program [see at least Bittle Fig. 7 and [0017] since the program is to ensure credit for volunteering and validation does that then validation is the end of the program when a user decides to stop volunteering “The user will then enter the number of hours completed for each organization as appropriate. He will also enter identifying information for each organization.”].

Modified Bittle teaches ending of program but doesn’t/don’t explicitly teach however, in the field pertinent to the particular problem with which the applicant was concerned such as volunteer metadata including dates, Olds discloses
 a third date associated with data, wherein the third date indicates data [see at least [0033] users can support a cause via money or otherwise including volunteering time; [0035, 0046] the system a) receives a volunteer opportunity from an organization and b) at step 208 automatically generates a message about the volunteer opportunity and sends the organization’s volunteer opportunity to potential volunteers; [0047] receive volunteer’s response to request and “The outcome record may further include … time of day sent , day of the week sent , and / or other suitable information .”; [0054] “The campaign record 400 includes … supporters 102 , donors 103 , other leads , and the like ) , and any suitable metadata 410 ( e.g., creation date ).”; [0059] “In the example , each person record may correspond to a respective individual … and any suitable metadata 510 ( e.g. , date joined , dates contributed , and the like )”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Bittle with Olds to include the limitation(s) above as disclosed by Olds.  Doing so would help provide more opportunities for users of Bittle (leads of Olds) to perform services (as noted in Bittle [0002-0004] ) enabling users to attract and engage support for other services (campaigns of Olds) [see at least Olds [0004-0006] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lovel – CA 2887735 A1 (relevant because it teaches non profit services delivered via volunteers)
Brady et al. –Testing the Nation's Healthcare Information Infrastructure: NIST Perspective (relevant because it teaches improving records of operations including billing) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        

/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624